Citation Nr: 1139119	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-25 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial disability rating for residuals of partial lateral meniscectomy of the right knee at a compensable (greater than 0 percent) level prior to August 18, 2010 and in excess of 10 percent from August 18, 2010.  

2.  Entitlement to a higher initial disability rating for patellofemoral syndrome of the left knee at a compensable level prior to August 18, 2010 and in excess of 10 percent from August 18, 2010.  

3.  Entitlement to a 10 percent evaluation based on multiple non-compensable service-connected disabilities prior to August 18, 2010. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION


The Veteran had active duty service from July 1994 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a Board hearing at the RO in December 2007 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The case was remanded by the Board in July 2010 to afford the Veteran a VA medical examination to determine the current level of severity of the Veteran's service-connected disabilities and to provide an opinion regarding the etiology of Veteran's shin splints.  Regarding his increased rating claims, the Veteran was afforded a VA examination in August 2010.  The RO granted service connection for shin splints in a June 2011 rating decision.  Therefore, that issue is no longer on appeal before the Board.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  



FINDINGS OF FACT

1.  Residuals of a partial lateral meniscectomy of the right knee manifested with some limitation of motion objectively confirmed by satisfactory evidence of painful motion throughout the entire initial rating period on appeal.  

2.  At no point during the entire initial rating period on appeal did the Veteran's residuals of a partial lateral meniscectomy of the right knee manifest with limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  

3.  Patellofemoral syndrome of the left knee manifested with some limitation of motion objectively confirmed by satisfactory evidence of painful motion throughout the entire initial rating period on appeal.

4.  At no point during the entire initial rating period on appeal did the Veteran's patellofemoral syndrome of the left knee manifest with limitation of flexion to 30 degrees or limitation of extension to 15 degrees.

5.  At no point does the record show two or more non-compensable service-connected disabilities with no other compensable disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable 10 percent disability rating for residuals of a partial lateral meniscectomy of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5024 (2011).

2.  The criteria for an initial compensable 10 percent disability rating for patellofemoral syndrome of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 and 5024 (2011).

3.  The criteria for a separate 10 percent rating for multiple non-compensable service connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal for an increased disability rating for residuals of partial lateral meniscectomy of the right knee and an increased disability rating for patellofemoral syndrome of the left knee arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims for an increased disability rating for residuals of partial lateral meniscectomy of the right knee, an increased disability rating for patellofemoral syndrome of the left knee, and a 10 percent evaluation based on multiple non-compensable service-connected disabilities.  The Veteran was assisted by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to draw out the state of the Veteran's disabilities.  In addition, the VLJ requested information regarding any current treatment and symptoms.  No additional pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for higher initial disability ratings and a 10 percent disability rating based on multiple non-compensable service-connected disabilities.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board acknowledges that during the December 2007 hearing the Veteran reported possible additional records from his private physician regarding the state of his knee disabilities.  The RO contacted the Veteran in September 2010 and requested the Veteran fill out and return an Authorization and Consent to Release Information form for that specific doctor.  The Veteran did not return the form and did not obtain any records himself.  VA's duty to assist is not a one-way street; the Veteran also has an obligation to assist in the adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in September 2008 and August 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of a higher initial rating for a left hip disability on appeal.

Higher Initial Rating Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran's right and left knee disabilities are both rated under Diagnostic Code 5024 for tenosynovitis.  The rating schedule notes that a disease listed under that diagnostic code will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Degenerative arthritis is addressed under Diagnostic Code 5003.  That regulation states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.

Limitation of motion of the knee is addressed under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Higher Initial Disability Rating - Right Knee

Prior to August 18, 2010, when weighing the lay and medical evidence of record, the Board finds that the Veteran's right knee disability manifested with some limitation of motion objectively confirmed by satisfactory evidence of painful motion.

The Veteran was afforded a VA examination in August 2004.  At that time, the Veteran reported pain, weakness, and stiffness, but no locking of the knee.  The examiner noted that overuse of the knee does not result in additional limitation, but the Veteran stops using it because of the pain.  The examiner noted full range of motion with flexion from 0 to 140 degrees without pain or other problems.  He noted no varus or valgus instability.  He noted no problems, except when the Veteran overuses it, bending to get under a car to do repair work or to do the other things he has to do as an electrician.  The examiner noted however that this has not stopped him from doing his regular work.  X-rays showed no abnormalities of the bones or joints.  

In October 2006, the Veteran received private medical treatment for his bilateral knees.  The Veteran reported intense and sharp pain in the right knee.  The Veteran complained of squatting and kneeling with generalized anterior pain.  The examiner noted one isolated sharp pain in the lateral joint line of his right knee.  Physical examination revealed range of motion findings from 0 to 130 degrees.  The examiner noted exquisite tenderness in the lateral joint line and medial joint line regions, especially in the posterior horn region.  The examiner noted palpable tenderness in the patellofemoral joint as well as pes anserine tendons.  The examiner found his knee to be solid to varus and valgus stress testing, Lachman's, and anterior and posterior drawer tests.  MRI studies and a bone scan were found to be normal.  

The Veteran was afforded a second VA examination in November 2006.  The examiner noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran noted instability, pain, stiffness, weakness, and giving way.  He noted no dislocation, subluxation, locking episodes, or effusion.  Physical examination revealed flexion to 140 degrees without pain and extension to 0 degrees with pain from 0 to 19 degrees.  The examiner found no crepitation, clicks, snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  He did note tenderness on the medial hamstring.  X-rays were unremarkable, showing no abnormalities.  He again noted range of motion from 0 to 140 degrees without additional limitation on repetitive motion.  

During the December 2012 hearing, the Veteran reported daily pain and instability.  The Veteran noted the use of orthopedic braces.  He reported difficulty with extensive heavy lifting and prolonged standing.  

Based on the lay and medical evidence of record, the Board finds that the Veteran experienced painful motion of the right knee.  The Board notes that under Diagnostic Code 5003, when the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The evidence does not show limitation of flexion to 45 degrees or limitation of extension to 10 degrees.  However, the evidence has consistently shown complaints of painful motion objectively noted by the Veteran's private physician and VA examiners.  Therefore, resolving reasonable doubt in the Veteran's favor, a compensable disability of 10 percent is warranted for residuals of partial lateral meniscectomy of the right knee for the entire initial rating period on appeal.

The Board must then consider whether a higher initial rating than 10 percent is warranted at any time during the entire rating period.  The remaining evidence includes an August 2010 VA examination.  At that time, the Veteran reported tenderness focally.  The Veteran also reported instability, pain, weakness, and decreased speed of joint motion.  He noted no deformity, giving way, stiffness, incoordination, locking episodes, episodes of dislocation, or subluxation.  The Veteran noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Upon physical examination, the examiner noted tenderness and pain at rest, but no crepitation, mass behind the knee, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other abnormalities.  Range of motion findings showed flexion to 120 degrees and extension to 0 degrees with objective evidence of pain with active motion.  The examiner found no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion testing.  

Although the Veteran experiences pain with motion at time, this pain has not caused a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board has also considered other possibly applicable diagnostic codes, specifically ankylosis of the knee, recurrent subluxation, lateral instability, dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5259.  The record does not indicate that the Veteran experiences any of these symptoms.  The evidence showed normal range of motion without instability or subluxation.  The record provides no evidence of dislocated semilunar cartilage.  Additionally, the Board notes no X-ray evidence of arthritis to warrant a disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, the Board finds that these additional diagnostic codes are not applicable to the Veteran's current disability.

The Board finds that a preponderance of the evidence is against the claim for an initial disability rating greater than 10 percent for the Veteran's for residuals of partial lateral meniscectomy of the right knee.  

Higher Initial Disability Rating - Left Knee

Prior to August 18, 2010, when weighing the lay and medical evidence of record, the Board finds that the Veteran's left knee disability manifested with some limitation of motion objectively confirmed by satisfactory evidence of painful motion. 

The Veteran was afforded a VA examination in August 2004.  At that time, the Veteran reported pain, weakness, and stiffness, worse in the left knee, but no locking of the knee.  The examiner noted that overuse of the knee does not result in additional limitation, but the Veteran does stop using it due to pain.  The examiner noted full range of motion with flexion from 0 to 140 degrees without pain or other problems.  He found no varus or valgus instability.  He again noted no problems, except when the Veteran overuses it, bending to get under a car to do repair work or to do the other things he has to do as an electrician.  The examiner noted however that this has not stopped him from doing his regular work.  X-rays showed no abnormalities of the bones or joints.

In October 2006, the Veteran received private medical treatment of his left knee.  The Veteran reported difficulty squatting and kneeling with generalized and anterior complaints.  Physical examination revealed range of motion findings from 0 to 130 degrees.  The knee was very stable to stress testing for anterior and posterior drawer, Lachman's, and varus and valgus stress testing.  The examiner noted some mild tenderness over the pes anserine.  

The Veteran was afforded a second VA examination in November 2006.  The examiner noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  The Veteran reported instability, pain, stiffness, weakness, and giving way.  He noted no dislocation, subluxation, locking episodes, or effusion.  Physical examination revealed flexion to 140 degrees without pain and extension to 0 degrees with pain from 0 to 19 degrees.  The examiner found no crepitation, clicks, snaps, grinding, instability, patellar abnormality, or meniscus abnormality.  He did note tenderness in the area of the lateral hamstring.  X-rays were unremarkable, showing no abnormalities.  He noted range of motion from 0 to 140 degrees without additional limitation on repetitive motion.

The Board again notes that, during the December 2012 hearing, the Veteran reported daily pain and instability.  The Veteran noted the use of orthopedic braces.  He also reported difficulty with extensive heavy lifting and prolonged standing.  

Based on the lay and medical evidence of record, the Board finds that the Veteran experienced painful motion of the left knee.  The Board notes that under Diagnostic Code 5003, when the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The evidence does not show limitation of flexion to 45 degrees or limitation of extension to 10 degrees.  However, the evidence has consistently shown complaints of painful motion objectively noted by the Veteran's private physician and VA examiners.  Therefore, resolving reasonable doubt in the Veteran's favor, a compensable disability of 10 percent is warranted for patellofemoral syndrome of the left knee for the entire initial rating period on appeal.

The Board must then consider whether a higher initial rating than 10 percent is warranted at any time during the entire rating period.  The remaining evidence includes an August 2010 VA examination.  At that time, the Veteran reported pain with bending, kneeling, and squatting.  The Veteran also reported instability, pain, weakness, and decreased speed of joint motion.  He noted no deformity, giving way, stiffness, incoordination, locking episodes, episodes of dislocation, or subluxation.  The Veteran noted no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Upon physical examination, the examiner noted tenderness and pain at rest, but no crepitation, mass behind the knee, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, or other abnormalities.  Range of motion findings showed flexion to 120 degrees and extension to 0 degrees with objective evidence of pain with active motion.  The examiner found no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion testing.  

Although the Veteran experiences pain with motion at times, this pain has not caused a limitation of flexion to 30 degrees or a limitation of extension to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board has also considered other possibly applicable diagnostic codes, specifically ankylosis of the knee, recurrent subluxation, lateral instability, dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5259.  The record does not indicate that the Veteran experiences any of these symptoms.  The evidence showed normal range of motion without instability or subluxation.  The record provides no evidence of dislocated semilunar cartilage.  Additionally, the Board notes no X-ray evidence of arthritis to warrant a disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Therefore, the Board finds that these additional diagnostic codes are not applicable to the Veteran's current disability.

The Board finds that a preponderance of the evidence is against the claim for an initial disability rating greater than 10 percent for the Veteran's for patellofemoral syndrome of the left knee.  

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the left and right knee.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5003, 5024, 5260, and 5261) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of a knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for each joint, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion.  The Board also notes that the grant of a 10 percent disability rating for the bilateral knees is based upon the criteria set forth above including pain, fatigue, weakness, and repetitive motion.  

As the Board has considered all facets of the Veteran's left and right knee disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected left and right knee disabilities, referral for extraschedular consideration is not warranted.

Entitlement to a 10 Percent Rating for Multiple Non-compensable Disabilities

A 10 percent evaluation is warranted when a veteran has 2 or more separate non-compensable permanent service-connected disabilities of such character as clearly to interfere with normal employability.  38 C.F.R. § 3.324 (2011).  Such an evaluation may not be assigned in combination with any other rating. 38 C.F.R. § 3.324.

As determined in this decision, the Veteran is assigned a 10 percent evaluation for both knee disabilities throughout the entire initial appeal period.  Because the assignment of a 10 percent evaluation for multiple non-compensable service-connected disabilities requires that such an evaluation "not be assigned in combination with any other rating," entitlement is prohibited.  38 C.F.R. § 3.324. Accordingly, he is not entitled to a 10 percent evaluation under this provision.


ORDER

A higher initial disability rating for residuals of partial lateral meniscectomy of the right knee of 10 percent for the entire initial rating period is granted.  

A higher initial disability rating for patellofemoral syndrome of the left knee of 10 percent for the entire initial rating period is granted.  

A 10 percent evaluation based on multiple non-compensable service-connected disabilities is denied. 




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


